UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 20-1262
                                    _______________

                           UNITED STATES OF AMERICA

                                             v.

                                   RICHIE WHEELER,
                                                Appellant
                                    _______________

                             (D.N.J. No. 2-18-cr-00485-001)
                                   _______________

                          SUR PETITION FOR REHEARING
                                 _______________

Present:   SMITH, Chief Judge, and McKEE, AMBRO, CHAGARES, JORDAN,
           HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO,
           BIBAS, MATEY, and PHIPPS, Circuit Judges


   The petition for rehearing filed by Appellant in the above-captioned case having been

submitted to the judges who participated in the decision, it is hereby ORDERED that the

petition for rehearing by the panel is GRANTED. The opinion and judgment filed October

8, 2020, are hereby VACATED. A subsequent opinion and judgment are herewith issued.

   The panel has made changes to the language that appeared at pages 2–5 of the original

opinion.

   A majority of the judges of the circuit in regular service not having voted for rehearing,

the petition for rehearing by the Court en banc is DENIED.
                            By the Court,

                            s/ Stephanos Bibas
                            Circuit Judge
Dated: November 20, 2020
DWB/arr/cc: MEC; MSL; RBG